April 17, 2012




                                     JUDGMENT

                       The Fourteenth Court of Appeals
             TED LAZARIDES, IN HIS OFFICIAL CAPACITY, Appellant

NO. 14-11-00404-CV                        V.

                               GRADY FARRIS, Appellee
                                ____________________
       This cause, an appeal from the judgment in favor of appellee, Grady Farris, signed
April 14, 2011, was heard on the transcript of the record. We have inspected the record
and find error in the judgment. We therefore order the judgment of the court below
REVERSED and we REMAND appellee Grady Farris’s ultra vires claims to the trial
court, as Farris has attempted to allege claims for prospective declaratory and injunctive
relief based upon appellant Lazarides’s alleged ultra vires acts, but has not properly
pleaded those claims or stated facts sufficient to demonstrate that those claims are ripe or
not moot. We REVERSE and RENDER judgment dismissing all remaining official
capacity claims against Lazarides for lack of subject-matter jurisdiction.

       We order appellee, Grady Farris, jointly and severally, to pay all costs incurred in
this appeal. We further order this decision certified below for observance.